 1

 2

 3

 4

 5

 6

 7

 8
                    UNITED STATES DISTRICT COURT
 9
                   EASTERN DISTRICT OF CALIFORNIA
10

11
   DAVID KASSIS, Individually and on Case No. 2:20-CV-00387-KJM-KJN
12 behalf of all others similarly situated,
                                            CLASS ACTION
13      Plaintiff,
                                            ORDER RE JOINT STIPULATION
14              v.                          REGARDING CASE DEADLINES

15 PAYCHEX NORTH AMERICA,
   INC., a Delaware limited liability   Judge: Hon. Kimberly J. Mueller
16 company; and Does 1 through 25,
                                        Complaint filed: December 9, 2019
17      Defendants.                     Trial Date: None Set

18

19

20

21

22

23

24

25

26

27

28
 1
                                     ORDER
 2

 3       Pursuant to the parties’ joint stipulation, ECF No. 14, and good cause
 4 appearing, the court hereby approves the following amended pre-trial and case

 5 management schedule:

 6    Deadlines                         Current Date         Proposed Date
      Non-Expert Discovery Cut-         June 25, 2021       January 25, 2022
 7    Off
 8
      Opening Expert Witness             July 9, 2021       February 9, 2022
 9
      Disclosure
10

11    Expert Disclosure (Rebuttal)       July 23, 2021      February 23, 2022

12

13    Expert Discovery Cut-Off          August 6, 2021        March 7, 2022
14

15    Motions Cut-Off                 September 17, 2021      April 15, 2022
16

17

18       IT IS SO ORDERED.
19 DATED: May 21, 2021.

20

21

22

23

24

25

26

27

28
